Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				       DETAILED ACTION
	The office acknowledges Applicants amendments and arguments dated 4/1/2022. Claims 13-15 has been amended and new claims 17-22 has been added. Claims 1-12, 16 has been cancelled. The rejection of record is withdrawn. Applicants arguments have been fully considered and are addressed below. The new rejection is necessitated by the claim amendments. Accordingly the action is made final. For the sake of compact prosecution the examiner contacted attorney Maebius in regards to filing a terminal disclaimer. The attorney advised an office action be mailed. The pending claims 13-15 and 17-22 are examined based on the merits herein
				Response to Applicants’ Arguments
	Applicants argue that none of the claims of ‘468 patent recites an orally administrable formulation that is “a solid formulation” as amended claim 13 recites and none of claims 1-4 of the ‘468 patent recites an orally administrable formulation that is “a tablet, a capsule, a granule, a powder, a pill, a water soluble or insoluble liquid or a suspension for oral administration” as new claim 17 recites.

	In response, claim 4 of ‘468 patent is to an orally administrable formulation comprising the composition of 9-ethyl-6,6-dimethyl-8-(4-morpholin-4-yl-piperidin-1-yl)-11-oxo-6,11-dihy- dro-5H-benzo[b] carbazole-3-carbonitrile, or a salt thereof, a pharmaceutically acceptable carrier, and a dissolution aid. It is noted that the compound and the dissolution aids of the patent and the instant claims are the same. It is well known in the art that orally administrable composition include tablets, pills, liquid etc. which are solid dosage forms. Thus the orally administrable formulation of ‘468 patent comprising the same compound and the same dissolution aid(s) include solid formulation. Hence it would have been obvious to a person of ordinary skill in the art to arrive at the claimed solid formulation, for e.g. tablets or oral liquid comprising 9-ethyl-6,6-dimethyl-8-(4-morpholin-4-yl-piperidin-1-yl)-11-oxo-6,11-dihy- dro-5H-benzo[b] carbazole-3-carbonitrile and the dissolution aid with a reasonable amount of success. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/ efs/guidance/eTD-info-I.jsp.

Claims 13-15, 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10646468 B2. 

    PNG
    media_image1.png
    371
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    89
    625
    media_image2.png
    Greyscale

with the same dissolution aids as above and wherein the formulation is a tablet, a capsule, a granule, a powder, a pill, a water soluble or insoluble liquid or a suspension for oral administration.
	The dependent claims further comprises an organic polymer and the water solubility of the compound of the claim(s) is less than 100 pg/mL at 25°C.
	



‘468 patent claims are directed to:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    41
    423
    media_image4.png
    Greyscale

The dependent claims of the patent further comprises an organic polymer and the water solubility of the compound of the claim(s) is less than 100 pg/mL at 25°C.
	The instantly claimed composition would have been obvious over the patent claims because both of them claim the same orally administrable composition. As to the solid formulation and the formulation is a tablet, pill or liquid, it is noted that the patent ‘468 describes, “The term "orally administrable formulation" indicates a formulation which can be administered orally. The oral administration means that the formulation is swallowed to enter a gastrointestinal tract, and the active ingredient is absorbed mainly in an intestinal tract.”. “Specific examples of the orally administrable formulation include a solid formulation such as a tablet, a capsule, a liquid, powder, a troche, a chewing formulation, granules, a gel formulation, a film formulation, and a spray formulation as well as a liquid formulation. Examples of the liquid formulation include a suspension, a liquid, a syrup, and an elixir. These formulations can be used as a filler for a soft or hard capsule, and as a carrier, water, ethanol, polyethylene glycol, propylene glycol, methyl cellulose, or suitable oil, and one or more emulsifying agent and/or a suspending agent are generally used. Furthermore, the liquid formulation can be prepared, for example, by dissolving solid state pharmaceutical formulation, for example, an individually packaged pharmaceutical formulation, in water, etc.” (See col. 20, lines 3-21). 
	It has been held that the specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). See MPEP § 804 (II)(B)(1). Regarding the use of the specification in the context of double patenting, in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010): “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”
	The patent claims an orally administrable composition comprising the same compound and dissolution aid as in the instant claims and defines ‘orally administrable composition’ is a solid or liquid formulation and include tablets, pills, liquid etc. Hence the instant claims would have been obvious over the patent claims.  
					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627